Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0003443 to Koenigseder et al., in view of U.S. Patent Application Publication 2006/0069939 to Fredriksson et al.

As to claim 1, Koenigseder discloses a processing system comprising: a resource connected to a digital processing unit via a communication system [component 111 connected to gateway 101 via bus 112]; and a time reference circuit comprising a first digital counter circuit configured to generate, in response to a clock signal, a system time signal comprising a plurality of bits indicative of a time tick-count [counter may generate an absolute or relative system time indicative of time tick-counts of the 
Koenigseder teaches the limitations of the claim but does not teach that said resource is configured to: detect a given event, store said time base signal to a register in response to said event, and signal said event to said digital processing unit, and wherein said digital processing unit is adapted to, in response to said event having been signaled by said resource, read via said communication system said time base signal from said register.  
Fredriksson teaches modules with decentralized clocks [Abstract].  Thus, Fredriksson teaches a processing system similar to that of Koenigseder.  Fredriksson further teaches said resource is configured to: detect a given event [detect events H1, H2: paragraph 0053], store said time base signal to a register in response to said event [store clock time as timestamp in register: paragraph 0053], and signal said event to said digital processing unit, and wherein said digital processing unit is adapted to, in response to said event having been signaled by said resource, read via said communication system said time base signal from said register [as a result of the detected event, CPU reads timestamp from register: paragraph 0053].

It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of modules with decentralized clocks.  Moreover, the timestamp register means taught by Fredriksson would improve the utility of Koenigseder because it allowed the master node to read the timestamp register.
 
As to claim 10, Koenigseder discloses said first digital counter circuit of said time reference circuit is configured to generate said system time signal by increasing the value of said system time signal by a given amount in response to said clock signal [counter may generate a system time in increments of milliseconds or overflows in response to the oscillator or clock generator signal: paragraph 0034].

As to claim 11, Koenigseder discloses said given amount is programmable by said processing unit [the overflows (measurable time period) may be selectively chosen based on system characteristics, i.e. signal transit times: paragraph 0041]. 

As to claim 12, Koenigseder discloses said time base distribution circuit is configured to generate a time base signal by selecting: a first subset of a given number of bits of said system time signal [sub-timestamp F1 comprises a first subset of timestamp bits: paragraphs 0042-0044]; and a second subset of said given number of bits of said system time signal [sub-timestamp F2 comprises a second subset of timestamp bits: paragraphs 0042-0044].  Furthermore, Koenigseder teaches that the number of bits 

As to claim 13, Koenigseder discloses at least one of: a trigger generator circuit comprising one or more fourth digital counter circuits configured to generate, in response to said clock signal or a trigger signal generated as a function of said clock signal, at least one trigger signal [a trigger signal to periodically reset a relative time counter to zero: paragraph 0041]. 

As to claim 14, because Koenigseder and Fredriksson teach the processing system substantially as claimed, Koenigseder and Fredriksson also teach an integrated circuit comprising the processing system [e.g. Koenigseder FIG.3], substantially as claimed. 

As to claim 15, because Koenigseder and Fredriksson teach the processing system substantially as claimed, Koenigseder and Fredriksson also teach a micro-controller comprising the processing system [e.g. Koenigseder FIG.3], substantially as claimed. 

As to claim 16, because Koenigseder and Fredriksson teach the processing system substantially as claimed, Koenigseder and Fredriksson also teach a device comprising a plurality of processing systems [e.g. Fredriksson FIG. 1], substantially as claimed. 

As to claim 17, because Koenigseder and Fredriksson teach the processing system substantially as claimed, Koenigseder and Fredriksson also teach a vehicle comprising a plurality of processing systems [e.g. Koenigseder paragraph 0002], substantially as claimed. 

As to claim 18, because Koenigseder and Fredriksson teach the processing system substantially as claimed, Koenigseder and Fredriksson also teach a method of operating the processing system, substantially as claimed.

Claims 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0003443 to Koenigseder et al., in view of U.S. Patent Application Publication 2006/0069939 to Fredriksson et al., in view of Applicant’s Admitted Prior Art.

As to claim 2, Koenigseder and Fredriksson teach the limitations of the claim, but do not teach the specific resources, for example, one of: a communication interface; an analog-to-digital converter or a digital-to-analog converter; a digital component; an analog component; and an analog/digital mixed signal component.  
Applicant’s Admitted Prior Art teaches that resources may be coupled to a data processing system in a vehicle [paragraph 0003 & 0008].  Thus, Applicant’s Admitted Prior Art teaches a vehicle system similar to that of Koenigseder and Fredriksson.  Applicant’s Admitted Prior Art further teaches specific resources in said vehicle system [paragraph 0008].  Specifically, Applicant’s Admitted Prior Art discloses said resource comprises one of: a communication interface; an analog-to-digital converter or a digital-to-analog converter; a digital component; an analog component; and an analog/digital mixed signal component [paragraph 0008].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the resources as taught by Applicant’s Admitted Prior Art.  One of ordinary skill in the art would have been motivated to do so that the vehicle can employ said resources.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of resources may be coupled to a data 


As to claim 3, Applicant’s Admitted Prior Art discloses the communication interface comprises, a Universal asynchronous receiver/transmitter, Serial Peripheral Interface Bus, Inter-Integrated Circuit, Controller Area Network bus or Ethernet interface, or a debug interface [paragraph 0008].  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 2 as discussed above.

As to claim 4, Applicant’s Admitted Prior Art discloses the digital component comprises a hardware timer, a counter or a cryptographic co-processor [paragraph 0008]. It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 2 as discussed above.

As to claim 5, Applicant’s Admitted Prior Art discloses the analog component comprises a comparator or a sensor [paragraph 0008]. It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 2 as discussed above.

As to claim 6, Applicant’s Admitted Prior Art discloses the sensor comprises a temperature sensor [paragraph 0008]. It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 2 as discussed above.

As to claim 7, Applicant’s Admitted Prior Art discloses the analog/digital mixed signal component comprises a PWM driver [paragraph 0008]. It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 2 as discussed above.

As to claim 8, Applicant’s Admitted Prior Art discloses said resource is an analog-to-digital converter [paragraph 0008], and wherein said event corresponds to the completion of an analog-to-digital conversion [monitoring real time state of the vehicle function/operations which would include, for example, receiving data from sensors via ADCs for converting analog sensor data: paragraphs 0008 & 0010]; or said resource is a communication interface [paragraph 0008], and wherein said event corresponds to a reception of data via said communication interface [monitoring real time state of the vehicle function/operations which would include, for example, receiving data from sensors via communication interfaces with said sensors: paragraph 0010]. It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 2 as discussed above.

As to claim 9, Applicant’s Admitted Prior Art discloses said processing system is a microcontroller, and wherein said digital processing unit is a microprocessor of said microcontroller [paragraphs 0006-0007]. It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 2 as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671. The examiner can normally be reached M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC CHANG/Examiner, Art Unit 2186                                                                                                                                                                                                        

/Paul Yen/Primary Examiner, Art Unit 2186